VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2S WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM May 1, 2017 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: ReliaStar Life Insurance Company and its Separate Account N Prospectus Title: Voya AdvantageSM File Nos.: 333-100209 and 811-09002 Rule 497(j) Filing Ladies and Gentlemen: On behalf of ReliaStar Life Insurance Company and its Separate Account N, we hereby certify pursuant to
